Citation Nr: 0505604	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  99-04 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to a compensable evaluation for the residuals 
of a right wrist fracture prior to February 4, 2003, and in 
excess of 10 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for 
a lumbar spine disability prior to April 5, 1999.

3.  Entitlement to an evaluation in excess of 40 percent for 
a lumbar spine disability beginning April 5, 1999.

4.  Entitlement to an evaluation in excess of 60 percent for 
a lumbar spine disability beginning March 7, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from October 1962 to December 1966.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio relating to 
evaluations assigned for the appellant's service-connected 
right wrist and lumbar spine disabilities.  While the case 
was in appellate status, the RO increased the appellant's 
disability evaluation for the right wrist disability from 
zero percent to 10 percent, effective February 3, 2003, and 
for the lumbar spine disability from 10 to 40 percent, 
effective from April 5, 1999, and from 40 to 60 percent, 
effective from March 7, 2003.  However, it is presumed that 
he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the increased rating issues are as delineated on 
the title page of this decision.

The Board notes that a claim of service connection for 
tinnitus was developed for appellate review; however, this 
claim was subsequently granted by the RO before the claims 
file was forwarded to the Board.

The Board also notes that the appellant did file a notice of 
disagreement with the RO rating decision of November 2002 
that, in part, denied the appellant's claims of entitlement 
to service connection for hemorrhoids and entitlement to 
special adaptive housing.  The RO issued a Statement of the 
Case (SOC) that addressed those issues in February 2004.  As 
the claims file does not contain a substantive appeal for 
either of those two issues, neither one is before the Board 
at this time.

The appellant has raised the issue of entitlement to service 
connection for carpal tunnel syndrome secondary to the 
service-connected right wrist disability.  That issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant is right-handed.  

2.  The appellant's right wrist disability has caused some 
swelling, tenderness and soreness, pain on motion, decreased 
grip strength, and decreased motion of the right wrist; there 
is X-ray evidence of minimal degenerative arthritic changes 
of the right wrist, an old fracture involving the distal end 
of the shaft of the radius and an old ununited fracture 
involving the base of the styloid process of the right ulna.

3.  Prior to April 5, 1999, the appellant's lumbar spine 
disability was manifested by complaints of persistent pain, 
some stiffness and need for pain medication, and objective 
clinical evidence of slight limitation of motion, no spasms 
and a diagnosis of degenerative joint disease.

4.  Prior to March 7, 2002, the appellant's lumbar spine 
disability was manifested by complaints of persistent pain, 
some stiffness and need for pain medication and objective 
clinical evidence of moderate limitation of motion, no 
spasms, and the narrowing of disc spaces at L2-3, L4-5 and 
L5-S1.

5.  As of March 7, 2002, there was no clinical evidence of 
ankylosis of the thoracolumbar spine. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for the right 
wrist disability have been met since before February 4, 2003.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5211, 5215 (2004).

2.  The criteria for evaluation in excess of 10 percent for 
the appellant's lumbar spine disability were not met prior to 
April 5, 1999.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1998).

3.  The criteria for an evaluation in excess of 40 percent 
for the appellant's lumbar disability were not met prior to 
March 7, 2002.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 (2001).

4.  The criteria for an evaluation in excess of 60 percent 
for the appellant's low back disability have not been met 
beginning March 7, 2002.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5235-5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5289, 5292, 5293, 5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Rating claims

The appellant contends that his right wrist and lumbar spine 
disabilities have been more severely disabling than reflected 
by the various evaluations in effect since his July 1998 
claims for increased ratings.  

The appellant testified at his February 2003 personal hearing 
at the RO that his medical treatment provides only a partial 
reduction of his back pain.  He said that he has difficulty 
walking and that prolonged sitting also caused problems.  The 
appellant stated that he suffered from back spasms every day 
and that he was unable to bend.  He reported that his pain 
level was at 10 more than half of the time.  The appellant 
further testified that he is right-handed.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The wrist is considered a major joint.  38 C.F.R. § 4.45.

A.  Medical evidence

The appellant underwent a VA spine examination in August 
1998; he complained of persistent pain, some stiffness and 
fatigability, as well as lack of endurance in his back.  He 
said that it would flare approximately once a year and that 
with the more severe pain, it might last a few weeks at a 
time.  The appellant was not wearing a brace or using a cane.  
He reported taking pain medication and being able to do 
normal daily activities.  On physical examination, the 
appellant was able to ambulate without aids or assistance.  
There was no increase in kyphosis or scoliosis.  There was 
lumbosacral tenderness and muscle soreness to palpation.  
Forward flexion was 65 degrees and extension was 30 degrees.  
The appellant was able to bend and rotate to 30 degrees.  
There was pain at the extremes of motion.  Radiographic 
examination revealed slight scoliosis of the lumbar spine 
with curvature towards the left side and minimal degenerative 
arthritic changes and narrowed disc space at L5-S1.

The appellant also underwent a VA examination of his right 
wrist in August 1998; he complained of pain and stiffness and 
swelling and fatigability.  He said there were no specific 
flare-ups, but rather that the condition was chronic.  He 
said that he wore a brace at times.  He said he was bothered 
by weather changes and heavy use.  On physical examination, 
there was some swelling.  The appellant demonstrated 
excellent range of motion as to flexion, extension and radial 
and ulnar deviation.  He had diminished grip and grasp, and 
diminished dexterity due to pain.  Sensation was normal.  
Radiographic examination revealed minimal arthritic 
degenerative changes of the right wrist.  There was an old 
fracture involving the distal end of the shaft of the right 
radius.  There was an old ununited fracture involving the 
base of the styloid process of the right ulna.  

The appellant underwent another VA spine examination in March 
1999; he reported that he had lost three days of work in the 
prior year, as well as four days in the previous winter.  He 
complained of constant pain that was aggravated by sitting 
and standing.  He said he did not use a back brace.  On 
physical examination, his gait was normal with no noticeable 
limp.  There was tenderness in the lower lumbar and sacral 
area.  No muscle spasms were present.  The appellant 
demonstrated forward flexion of 60 degrees; extension of 20 
degrees; left lateral bending of 30 degrees; right lateral 
bending of 40 degrees; and left and right rotation of 30 
degrees.  Straight leg raises were negative bilaterally.  The 
lower extremities were neurologically intact.  Radiographic 
examination revealed slight scoliosis and minimal 
degenerative arthritic changes.  There was narrowing of the 
disc spaces at L2-3, L4-5 and L5-S1.

Review of the VA outpatient treatment records reveals that 
the appellant was seen for follow-up for degenerative joint 
disease and lumbar stenosis in December 1997.  A year later, 
he was seen for the same conditions.  In April 1999, he 
complained of low back pain radiating into the legs.  On 
physical examination, there were lumbar spasms.  The clinical 
assessment was bulging discs L2-5 and lumbar muscle spasms.  
Radiographic examination in May 1999, revealed broad-based 
disc bulging of L2-3 with no herniation, and mild disc 
bulging at L4-5 and L5-S1 with no herniation or foraminal or 
spinal stenosis.  In June 1999, the appellant demonstrated 
positive straight leg raises, sciatic notch tenderness and 
intact sensory and motor testing.  An MRI revealed L2-3 disc 
protrusion.  A January 2000 EMG indicated the possibility of 
S1 radiculopathy.  In February 2000, the appellant 
demonstrated 90 degrees of flexion and 20 degrees of 
extension.  Motor testing was 5/5.  In March 2000, the 
appellant demonstrated tenderness of the right sacroiliac 
joint.  His posture and balance appeared intact.  The 
appellant was afforded a TENS unit and he was seen in a pain 
management group.  The appellant submitted a pain log dated 
in March and April of 2000 that showed pain levels between 
5/10 and 10/10.  In June 2000, a physical therapy clinic 
initial assessment indicated a right upper extremity range of 
motion that was within normal limits.  The wrist was within 
normal limits.  Both lower extremities were within normal 
limits.  Coordination and posture were fair.  There was 
normal muscle tone in the right upper extremity and both 
lower extremities.  A June 2003 pain clinic treatment plan 
indicated that there had been progression of the degenerative 
disc disease of L2-3 in comparison to the examination of May 
1999.  On physical examination, muscle strength was 5/5 and 
sensation was intact.  There was pain in bilateral straight 
leg raises.

Review of the private medical evidence of record reveals that 
the appellant was seen at Summit Orthopedic in the summer of 
1999.  He reported flare-ups of pain with activity.  The 
appellant demonstrated flexion of the lumbar spine to 45 
degrees and extension to 25 degrees.  Rotation was within 
normal limits.  Left and right side bending was to 20 
degrees.  The appellant subsequently underwent various 
medical and pain evaluations in the year 2000.  He was 
treated for several weeks that summer at the University 
Hospitals of Cleveland.  An October 2000 medical evaluation 
indicated that the appellant ambulated with marked asymmetry 
of gait and that he demonstrated diffuse severe spasms of the 
thoraco-lumbar spine.  He also demonstrated markedly 
decreased range of motion of the thoraco-lumbar spine.  
Straight leg raises did not produce radicular symptoms.  A 
NovaCare Rehabilitation evaluation conducted in December2000 
revealed that the range of motion and flexibility of the 
upper extremities was within normal limits.  

The appellant underwent VA joints, spine and neurology 
examinations in August 2003; the claims file was reviewed in 
conjunction with these examinations.  The appellant 
complained of persistent soreness and aching, and pain and 
tenderness in his right wrist.  He said that he wore a wrist 
support and that his symptoms were aggravated by repetitive 
use such as pushing or pulling.  He reported that normal 
daily activities were difficult due to his back pain.  He 
reported flare-ups of two to three times per year, although 
diminished now because he was not working.  He wore a TENS 
belt and reported the use of pain medications.  On physical 
examination the appellant demonstrated 45 degrees of flexion 
of the lumbar spine and 10 degrees of extension.  He had 10 
degrees of lateral flexion.  There was pain on the extremes 
of motion.  Straight leg raises were positive and motor and 
sensory testing was intact.  There were signs of sciatica on 
the right.  There was tenderness, soreness and pain on 
palpation of the lumbar spine.  The appellant demonstrated 60 
degrees of dorsiflexion of the right wrist and 40 degrees of 
palmar flexion.  There was pain on the extremes of motion.  

B.  Right wrist claim

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  The Board notes that in 
previous evaluations this disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5215, which is based on 
limitation of wrist motion.  The demonstrated limits on the 
appellant's wrist movement do not rise to the level required 
for compensation under Diagnostic Code 5215.  (A 10 percent 
rating is warranted for dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  Diagnostic 
Code 5215.)  However, the Board finds that the use of 
Diagnostic Code 5211 is more appropriate in this case because 
the radiologic evidence of record clearly shows that the 
appellant has an ununited fracture of the base of the styloid 
process of the right ulna.  A 10 percent evaluation is 
warranted for malunion of the ulna of the major upper 
extremity with bad alignment and a 20 percent evaluation is 
warranted for nonunion of the ulna of the major upper 
extremity in the lower half.  A 30 percent evaluation is 
warranted for nonunion in the upper half with false movement 
but without loss of bone substance or deformity and 40 
percent is assigned if there is such deformity of one inch or 
more.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  

Therefore, a 20 percent rating would seem appropriate for the 
appellant's right wrist disability, effective prior to and 
since February 4, 2003.  To be rated higher than 20 percent 
under Diagnostic Code 5211, the veteran would have to 
demonstrate nonunion in the upper half of the ulna with false 
movement.  The evidence described above does not suggest such 
a problem and therefore clearly does not support such an 
evaluation.

The Board also considered evaluation under 38 C.F.R. § 4.71a, 
the wrist, Diagnostic Codes 5214 and 5215.  As noted above, a 
higher rating is not warranted under Diagnostic Code 5215, 
which contemplates difficulties with motion just as 
Diagnostic Code 5211 does.  Consequently, the award of a 
rating under Diagnostic Code 5215 separate from the 20 
percent under Diagnostic Code 5211 is not warranted.  
Esteban, supra.

Diagnostic Code 5214 requires the presence of ankylosis, 
which is not found anywhere in the clinical evidence of 
record, and cannot therefore be a basis for evaluation.  A 
rating greater than 20 percent is therefore not warranted.



C.  Lumbar spine claim

As previously noted, under 38 C.F.R. § 4.40, functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant on motion.  
The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part that becomes disabled on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board notes that the applicable regulations in effect at 
the time of the appellant's rating in December 1998 contained 
a number of Diagnostic Codes relating to the lumbar spine.  A 
10 percent evaluation was warranted for slight limitation of 
motion and a moderate limitation of motion warranted a 20 
percent rating.  A rating of 40 percent for limitation of 
motion of the lumbar spine required severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  
Under Diagnostic Code 5295, a 10 percent evaluation was 
assigned for characteristic pain on motion.  A 20 percent 
evaluation was warranted for lumbosacral strain where there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation, the highest award under this code, 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1998).

Under Diagnostic Code 5293, intervertebral disc syndrome, 
mild disability due to intervertebral disc syndrome warranted 
a 10 percent disability rating, while moderate disability 
warranted a 20 percent evaluation.  A 40 percent evaluation 
was warranted for severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief.  A 60 percent 
rating was warranted when a low back disorder produced 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1998).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under the new 
criteria, was to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method resulted in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warranted a 10 percent rating.  Id.  Incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months warranted a 20 
percent rating, and incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warranted a 40 percent rating.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warranted a 60 percent 
rating.  Id.  Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  

The Board notes that the enumerated criteria for back 
disabilities set forth in VA's Schedule were changed, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (August 
27, 2003).  (The appellant was notified of these new criteria 
in the February 2004 SSOC).  This change revised the spine 
criteria to "ensure that it uses current medical terminology 
and unambiguous criteria, and [to ensure] that it reflects 
medical advances that have occurred since the last review."  
It addition to renumbering the Diagnostic Codes, it also 
provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.  

A factor to consider is the degree of pain a veteran has.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  The appellant has described to physicians his 
subjective complaints of chronic pain and pain on use, and 
recent objective medical evidence did show findings of 
tenderness and spasms in the area of the lumbar paraspinal 
muscles, as well as decreased range of motion.  Although the 
most recent objective medical evidence does not show any 
findings of weakness or atrophy, the appellant was noted to 
exhibit spasms.  In addition, the appellant has consistently 
complained of low back pain that worsens upon use.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence shows that the appellant's lumbar symptomatology 
approximated the schedular criteria for an evaluation of 10 
percent prior to April 1999, under Diagnostic Code 5292, 5293 
or 5295 (1998).  The pain and functional limitations caused 
by the lumbar spine disorder are contemplated in the 
evaluation for limitation of motion of the lumbar spine that 
is represented by that rating.  At that point in time, the 
appellant did not carry a diagnosis of degenerative disc 
disease; he only had degenerative joint disease.  His 
demonstrated range of motion more closely approximated slight 
rather than moderate limitation.  Furthermore muscle spasms 
on extreme forward bending were not shown in the clinical 
evidence of record at that time.

As for an evaluation in excess of 40 percent beginning in 
April 1999, the Board finds that in order for a higher 
evaluation to be awarded, the appellant would have had to 
demonstrate pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  
However, while there was an indication of degenerative disc 
disease at L2-3 and L4-5 and L5-S1, there was no medical 
evidence showing that the appellant suffered from any disc 
syndrome that was more than severe in degree (40 percent 
rating).  In addition, no ankylosis of the lumbar spine has 
been clinically demonstrated.  Therefore Diagnostic Codes 
5293 and 5289 are not helpful to the appellant's case.  The 
Board has also considered the degree of limitation of motion 
that the appellant had at that time, which was moderate to 
severe.  Thus an evaluation in excess of 40 percent for the 
appellant's lumbar spine disability is not warranted.  
38 C.F.R. § 4.71a (2002).

As for the criteria that became effective in September 2002 
relative to disc syndrome, there is no indication that the 
appellant has suffered any incapacitating episodes as defined 
by the rating criteria.  Additionally, although he has had 
some radiating pain that might be treated as a neurologic 
symptom ratable under neurologic diagnostic criteria, it has 
not been present constantly, or nearly so, as required by 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The appellant has indicated that he should have been rated at 
more than 40 percent disabled for his low back disability due 
to his symptomatology.  However, the appellant, as a 
layperson, is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The VA medical examination report of 
March 1999 indicated moderate limitation of motion with pain 
on motion and tenderness to palpation without muscle spasms 
and with a normal gait.  These clinical assessments are 
considered persuasive as to the appellant's degree of 
impairment due to his low back disability since they consider 
the overall industrial impairment due to his low back.  The 
findings needed for the next higher evaluations of 50 and 60 
percent are not demonstrated in the evidence of record prior 
to March 2002. 

Finally, as to an evaluation in excess of 60 percent 
beginning in March 2002, the Board again notes that no 
ankylosis of the thoracolumbar spine has been demonstrated in 
the evidence of record and that 60 percent was the highest 
evaluation available under Diagnostic Code 5293 at that time; 
this is also true of the provisions of Diagnostic Code 5293 
in effect in July 2003, and the provisions of Diagnostic Code 
5243 in effect as of September 26, 2003.

Because the preponderance of the evidence is against the 
claim for a higher rating at each level 10, 40 and 60, for 
the lumbar spine disability, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

D.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the right wrist and 
low back disabilities may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected right wrist or lumbar spine disability has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for the wrist and low back 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for his right wrist disability or for his 
lumbar spine disability, and he has not demonstrated any 
interference with employment beyond what is contemplated by 
the assigned evaluations.  The appellant has not offered any 
objective evidence of any symptoms due to the right wrist 
disability or the lumbar spine disability that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)



II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claims.  In the 
September 1999 Statement of the Case (SOC), the RO informed 
the appellant about what the evidence had to show to 
establish entitlement to a higher rating for the right wrist 
and lumbar spine disabilities.  Thereafter, the RO sent the 
appellant Supplemental Statements of the Case (SSOCs) in 
April 1999, July 1999, January 2002, July 2003, and February 
2004, in which he was informed of the changes in the 
Diagnostic Codes relating to the lumbar spine.  In April 
2004, the RO sent the appellant a letter in which he was 
informed of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for several examinations 
for compensation purposes.  The appellant was informed about 
the provisions of the VCAA in the RO letter issued in April 
2004, and he was provided with the text of 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5106 in the February 2004 SSOC.  The 
appellant was also provided with the text of 38 C.F.R. 
§ 3.159 in the January 2002 SSOC.  The appellant did not 
provide any information to VA concerning treatment records 
that he wanted the RO to obtain for him.  In July 2004, the 
appellant was informed that he could submit more evidence; no 
evidence was thereafter submitted.  Furthermore, the 
appellant, in June 2004, submitted written statements in 
which he declared that he had no additional evidence to 
submit.  Therefore, there is no duty to assist that was 
unmet.


ORDER

An evaluation of 20 percent for the right wrist disability is 
granted prior to and since February 4, 2003, subject to 
applicable regulatory provisions governing the establishment 
of effective dates and the payment of monetary awards.

An evaluation in excess of 10 percent for the lumbar spine 
disability prior to April 5, 1999 is denied.

An evaluation in excess of 40 percent for the lumbar spine 
disability beginning April 5, 1999 is denied.

An evaluation in excess of 60 percent for the lumbar spine 
disability beginning March 7, 2002 is denied.


________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


